      Case 4:20-cv-00335-SHR Document 61 Filed 02/18/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Janice Hennessy-Waller, et al.,                 No. CV-20-00335-TUC-SHR
10                   Plaintiffs,                     Order Re: Supplemental Brief on
                                                     Exhaustion of Administrative Remedies
11   v.
12   Jami Snyder,
13                   Defendant.
14
15
16         Pending before the Court is Plaintiffs D.H. and John Doe’s “Motion for Leave to

17   File Supplemental Brief in Support of Motion for Preliminary Injunction on Administrative
18   Appeals and Exhaustion of Remedies” (Doc. 58). Having considered the motion and good

19   cause appearing,

20         IT IS ORDERED Plaintiffs’ motion (Doc. 58) is GRANTED and their lodged
21   Supplemental Brief in Support of Motion for Preliminary Injunction (Doc. 59) is accepted.
22         IT IS FURTHER ORDERED that Defendant Jami Snyder shall file her response

23   to Plaintiff’s Supplemental Brief on or before Thursday, March 4, 2021. No reply will

24   be permitted.

25         Dated this 18th day of February, 2021.

26
27
28
